                   Case 20-10475-BLS                 Doc 520         Filed 05/18/20           Page 1 of 30




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                )
    In re:                                                      ) Chapter 11
                                                                )
    CRAFTWORKS PARENT, LLC, et al., 1                           ) Case No. 20-10475 (BLS)
                                                                )
                                                                ) (Jointly Administered)
                                                                )

       AMENDED NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
TELEPHONIC HEARING ON MAY 20, 2020 AT 1:00 P.M. (PREVAILING EASTERN TIME)

                     THIS HEARING HAS BEEN RESCHEDULED FOR
              MAY 20, 2020 AT 10:30 A.M. AT THE DIRECTION OF THE COURT

PLEASE NOTE YOU MUST APPEAR THROUGH BOTH COURTCALL AND ZOOM. TO
APPEAR VIA VIDEO CONFERENCE VIA ZOOM AND COURTCALL, PARTIES SHOULD
USE THE INSTRUCTIONS BELOW:

Join ZoomGov Meeting:
https://debuscourts.zoomgov.com/j/1619161579

Meeting ID: 161 916 1579
Password: 130339

To appear telephonically via CourtCall, parties must make prior arrangements through CourtCall
by telephone (866) 582-6878.




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number are:
      Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340); Craft Brewery
      Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co, LLC (9810); CraftWorks Parent, LLC
      (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks Restaurants & Breweries, Inc. (2504);
      CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas,
      LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery
      Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc.
      (2074); Logan’s Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago
      Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago
      Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108);
      Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth
      Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address is 3011 Armory Drive, Suite 300,
      Nashville, TN 37204.


PHIL1 8911352v.1
               Case 20-10475-BLS          Doc 520    Filed 05/18/20    Page 2 of 30




CONTESTED MATTERS GOING FORWARD:

1.      Motion of Debtors for Order (I) Modifying and Extending Second Interim DIP Financing
        Order; (II) Scheduling a Final Hearing and (III) Granting Related Relief [Docket No. 331;
        Filed 5/1/2020]

                   Related Documents:

                         A.     Motion of Debtors for Entry of an Order Shortening the Notice
                                Period on Motion of Debtors for Order (I) Modifying and Extending
                                Second Interim DIP Financing Order; (II) Scheduling a Final
                                Hearing and (III) Granting Related Relief [Docket No. 332; Filed
                                5/1/2020]

                         B.     Order Shortening the Notice Period on Motion of Debtors for Order
                                (I) Modifying and Extending Second Interim DIP Financing Order;
                                (II) Scheduling a Final Hearing and (III) Granting Related Relief
                                [Docket No. 334; Entered 5/4/2020]

                         C.     Order (I) Modifying and Extending Second Interim DIP Financing
                                Order; (II) Scheduling a Final Hearing and (III) Granting Related
                                Relief [Docket No. 343; Entered 5/6/2020]

                   Response Deadline:    May 15, 2020 at 4:00 p.m.

                   Responses Received:

                         A.     Limited Objection of Brookfield Property REIT Inc. and Regency
                                Centers LP to Motion of Debtors for Order (I) Modifying and
                                Extending Second Interim DIP Financing Order; (II) Scheduling a
                                Final Hearing; and (III) Granting Related Relief [Docket No. 339;
                                Filed 5/5/2020]

                         B.     Limited Objection of Brixmor Operating Partnership LP, Federal
                                Realty Investment Trust, G&I VI Promenade, LLC, Independence
                                Place Investment Group, Inc., PGIM Real Estate, Primestor
                                Development, Inc., Realty Income Corporation, Spirit Realty
                                Capital, Inc., Starwood Retail Partners LLC, Store Master Funding
                                VIII, LLC, The Macerich Company, and YTC Mall Owner, LLC To
                                Entry of a Final Order on the Debtors Motion for Order (I)
                                Modifying and Extending the Second Interim DIP Order; (II)
                                Scheduling a Final Hearing; and (III) Granting Related Relief
                                [Docket No. 485; Filed 5/15/2020]

                         C.     Reservation of Rights of The Official Committee of Unsecured
                                Creditors to the Motion of Debtors for Interim and Final Orders (I)
                                Authorizing the Debtors to Obtain Senior Secured Postpetition


PHIL1 8911352v.1
               Case 20-10475-BLS          Doc 520     Filed 05/18/20     Page 3 of 30




                                  Financing; (II) Granting Liens and Superpriority Administrative
                                  Expense Status; (III) Authorizing the Use of Cash Collateral; (IV)
                                  Granting Adequate Protection to Prepetition Secured Parties; (V)
                                  Scheduling a Final Hearing; and (VI) Granting Related Relief
                                  [Docket No. 511; Filed 5/18/2020]

                             D.   Reservation of Rights of Wells Fargo Bank, National Association to
                                  Debtors' Sale Motion and Proposed Final DIP Financing [Docket
                                  No. 514; Filed 5/18/2020]

                   Status:        This matter is going forward.

2.      Debtors' Motion for an Order (I) Authorizing and Approving Semi-Private Sale of Debtors'
        Assets Free and Clear of All Liens, Claims, Encumbrances, and Other Interests; (II)
        Authorizing and Approving Assumption and Assignment of Certain Executory Contracts
        and Unexpired Leases Related Thereto; and (III) Granting Related Relief [Docket No. 336;
        Filed 5/4/2020]

                   Related Documents:

                             A.   Declaration of Vineet ("Vin") Batra in Support of Debtors' Motion
                                  for an Order (I) Authorizing and Approving Semi-Private Sale of
                                  Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances,
                                  and Other Interests; (II) Authorizing and Approving Assumption
                                  and Assignment of Certain Executory Contracts and Unexpired
                                  Leases Related Thereto; and (III) Granting Related Relief [Docket
                                  No. 337; Filed 5/4/2020]

                             B.   Order Shortening the Notice Period on Debtors' Motion for an Order
                                  (I) Authorizing and Approving Semi-Private Sale of Debtors' Assets
                                  Free and Clear of All Liens, Claims, Encumbrances, and Other
                                  Interests; (II) Authorizing and Approving Assumption and
                                  Assignment of Certain Executory Contracts and Unexpired Leases
                                  Related Thereto; and (III) Granting Related Relief [Docket No. 344;
                                  Entered 5/6/2020]

                             C.   Notice of Cure Amounts and Potential Assumption and Assignment
                                  of Executory Contracts and Unexpired Leases [Docket No. 348;
                                  Filed 5/6/2020]

                   Response Deadline:    May 15, 2020 at 4:00 p.m.

                   Responses Received:

                             A.   Response of Texas Taxing Authorities to the Motion for an Order
                                  (I) Authorizing and Approving Semi-Private Sale of Debtors Assets
                                  Free and Clear of All Liens, Claims, Encumbrances, and Other


PHIL1 8911352v.1
               Case 20-10475-BLS   Doc 520     Filed 05/18/20     Page 4 of 30




                           Interests; (II) Authorizing and Approving Assumption and
                           Assignment of Certain Executory Contracts and Unexpired Leases
                           Related Thereto; and (III) Granting Related Relief [Docket No. 354;
                           Filed 5/8/2020]

                     B.    Objection of Central Park at Highlands Ranch Retail, LLC to
                           Debtors’ Designated Cure Amounts [Docket No. 364; Filed
                           5/12/2020]

                     C.    Limited Objection of Gateway Washington, Inc. to Debtors Motion
                           for an Order (I) Authorizing and Approving Semi-Private Sale of
                           Debtors Assets Free and Clear of Liens, Claims, Encumbrances, and
                           Other Interests; (II) Authorizing and Approving Assumption and
                           Assignment of Certain Executory Contracts and Unexpired Leases
                           Related Thereto; and (III) Granting Related Relief [Docket No. 365;
                           Filed 5/12/2020]

                     D.    Objection of IREIT Shreveport Regal Court, L.L.C. to Notice of
                           Cure Amounts and Potential Assumption and Assignment of
                           Executory Contracts and Unexpired Leases [Docket No. 417; Filed
                           5/13/2020]

                     E.    Objection of Cole LR Troy OH, LLC to Notice of Cure Amounts
                           and Potential Assumption and Assignment of Executory Contracts
                           and Unexpired Leases [Docket No. 418; Filed 5/13/2020]

                     F.    Objection of Flowood MS Retail Investors, LP to Lease Cure
                           Amount [Docket No. 419; Filed 5/13/2020]

                     G.    Limited Objection and Reservation of Rights of Robert Davies Volk
                           as Trustee for the Robert Davies Volk Living Trust U/T/D August
                           7, 1997 to the Notice of Cure Amounts and Potential Assumption
                           and Assignment of Executory Contracts and Unexpired Leases
                           [Docket No. 437; Filed 5/13/2020]

                     H.    Objection of FirstBank to Debtors' Notice of Cure Amounts and
                           Potential Assumption and Assignment of Executory Contracts and
                           Expired Leases [Docket No. 447; Filed 5/13/2020]

                     I.    Objection of IRC Stone Creek, L.L.C. to Notice of Cure Amounts
                           and Potential Assumption and Assignment of Executory Contracts
                           and Unexpired Leases [Docket No. 450; Filed 5/13/2020]

                     J.    Objection of Cigna to Motion for an Order (I) Authorizing and
                           Approving Semi-Private Sale of Debtors Assets Free and Clear of
                           All Liens, Claims, Encumbrances, and Other Interests; (II)
                           Authorizing and Approving Assumption and Assignment of Certain

PHIL1 8911352v.1
               Case 20-10475-BLS   Doc 520     Filed 05/18/20     Page 5 of 30




                           Executory Contracts and Unexpired Leases Related Thereto; and
                           (III) Granting Related Relief [Docket No. 454; Filed 5/14/2020]

                     K.    Limited Objection of Plaza on Union LLC to Notice of Cure
                           Amounts and Potential Assumption and Assignment of Executory
                           Contracts and Unexpired Leases [Docket No. 455; Filed 5/14/2020]

                     L.    Limited Objection of Xentury City Development Company, L.C. to
                           Motion for an Order (I) Authorizing and Approving Semi-Private
                           Sale of Debtors Assets Free and Clear of All Liens, Claims,
                           Encumbrances, and Other Interests; (II) Authorizing and Approving
                           Assumption and Assignment of Certain Executory Contracts and
                           Unexpired Leases Related Thereto; and (III) Granting Related
                           Relief [Docket No. 458; Filed 5/14/2020]

                     M.    Reservation of Rights of Hazem Ouf Regarding Motion for an Order
                           (I) Authorizing and Approving Semi-Private Sale of Debtors Assets
                           Free and Clear of All Liens, Claims, Encumbrances, and Other
                           Interests; (II) Authorizing and Approving Assumption and
                           Assignment of Certain Executory Contracts and Unexpired Leases
                           Related Thereto; and (III) Granting Related Relief [Docket No. 461;
                           Filed 5/14/2020]

                     N.    Limited Objection, Reservation of Rights and Joinder to Debtors'
                           Motion for an Order (I) Authorizing and Approving Semi-Private
                           Sale of Debtors' Assets Free and Clear of All Liens, Claims,
                           Encumbrances, and Other Interests; (II) Authorizing and Approving
                           Assumption and Assignment of Certain Executory Contracts and
                           Unexpired Leases Related Thereto; and (III) Granting Related
                           Relief [Docket No. 464; Filed 5/14/2020]

                     O.    Objection of Broad Street Land Company, LLC Notice of Cure
                           Amounts and Potential Assumption and Assignment of Executory
                           Contracts and Unexpired Leases [Docket No. 465; Filed 5/14/2020]

                     P.    Objection of (I) Cole LR Florence AL DST; (II) Cole LR
                           Tuscaloosa AL DST; (III) CNL Net Lease Funding 2003, LLC; and
                           (IV) ARC CAFEUSA001, LLC to Notice of Cure Amounts and
                           Potential Assumption and Assignment of Executory Contracts and
                           Unexpired Leases [Docket No. 466; Filed 5/14/2020]

                     Q.    Limited Objection of Tower Investments, LLC-Tower 111
                           Broadway, LLC to the Notice of Cure Amounts and Potential
                           Assumption and Assignment of Executory Contracts and Unexpired
                           Leases [Docket No. 469; Filed 5/15/2020]




PHIL1 8911352v.1
               Case 20-10475-BLS   Doc 520     Filed 05/18/20     Page 6 of 30




                     R.    Objection and Reservation of Rights of Blazon, Ltd. Concerning
                           Notice to Contract Parties to Potentially Assumed, Assigned and
                           Sold Executory Contracts and Unexpired Leases [Docket No. 470;
                           Filed 5/15/2020]

                     S.    Objection and Reservation of Rights Chick-fil-A, Inc. to Notice to
                           Contract Parties to Potentially Assumed, Assigned and Sold
                           Executory Contracts and Unexpired Leases [Docket No. 471; Filed
                           5/15/2020]

                     T.    Objection and Reservation of Rights of NTS Bluegrass
                           Commonwealth Park to the (I) Debtors Notice of Cure Amounts and
                           Potential Assumption and Assignment of Executory Contracts or
                           Unexpired Leases and (II) Proposed Sale of Debtors Assets [Docket
                           No. 474; Filed 5/15/2020]

                     U.    Limited Objection and Reservation of Rights of OCI RE Cool
                           Springs Partners, LLC in its Capacity as Landlord to Debtors'
                           Motion for an Order (I) Authorizing and Approving Semi-Private
                           Sale of Debtors' Assets Free and Clear of Liens, Encumbrances, and
                           Other Interests; (II) Authorizing and Approving Assumption and
                           Assignment of Certain Executory Contracts and Unexpired Leases
                           Related Thereto; and (III) Granting Related Relief [Docket No. 475;
                           Filed 5/15/2020]

                     V.    Limited Objection and Reservation of Rights of Ecolab, Inc. to
                           Debtors' Motion for an Order (I) Authorizing and Approving Semi-
                           Private Sale of Substantially All of Debtors' Assets Free and Clear
                           of Liens, Claims, Encumbrances, and Interests; and (II) Authorizing
                           and Approving the Assumption and Assignment of Certain
                           Executory Contracts and Unexpired Leases Related Thereto, and
                           (III) Granting Related Relief [Docket No. 477; Filed 5/15/2020]

                     W.    Limited Objection of Cracknerck West Retail LLC to Debtors
                           Notice of Cure Amounts and Possible Assumption and Assignment
                           of Executory Contracts [Docket No. 478; Filed 5/15/2020]

                     X.    Response and Reservation of Rights of 1801 West Parmer Lane,
                           LLC Concerning Notice to Contract Parties to Potentially Assumed,
                           Assigned and Sold Executory Contracts and Unexpired Leases
                           [Docket No. 481; Filed 5/15/2020]

                     Y.    Objection of Brookfield Property REIT Inc., National Retail
                           Properties, LP, Regency Centers LP, and Site Centers Corp. to the
                           Proposed Assumption and Assignment of Certain Leases [Docket
                           No. 482; Filed 5/15/2020]



PHIL1 8911352v.1
               Case 20-10475-BLS    Doc 520     Filed 05/18/20    Page 7 of 30




                     Z.    Objection of Miller Land Partnership, L.P. to the Proposed
                           Assumption and Assignment of Certain Leases [Docket No. 483;
                           Filed 5/15/2020]

                     AA.   Objection of Mayhill Partners, L.P. to the Notice of Proposed
                           Assumption and Assignment of Certain Leases [Docket No. 486;
                           Filed 5/15/2020]

                     BB.   Limited Objection Limited Objection of The Chubb Companies to
                           Debtors Motion for an Order (I) Authorizing and Approving Semi-
                           Private Sale of Debtor Assets Free and Clear of All Liens, Claims,
                           Encumbrances, and Other Interests; (II) Authorizing and Approving
                           Assumption and Assignment of Certain Executory Contracts and
                           Unexpired Leases Related Thereto; and (III) Granting Related
                           Relief [Docket No. 487; Filed 5/15/2020]

                     CC.   Limited Objection of Seayco-THF Conway Development, LLC,
                           THF Prairie Center Retail, One, LLC, THF-D Charleston
                           Development, LLC Notice of Proposed Assumption and
                           Assignment of Certain Leases [Docket No. 488; Filed 5/15/2020]

                     DD.   Objection of WestCol Center, LLC to Debtors Notice of Cure
                           Amounts and Potential Assumption and Assignment of Executory
                           Contracts and Unexpired Leases [Docket No. 489; Filed 5/15/2020]

                     EE.   Limited Objection of Brixmor Operating Partnership LP, Federal
                           Realty Investment Trust, G&I VI Promenade, LLC, Independence
                           Plaza Investment Group, Inc., PGIM Real Estate, Primestor
                           Development, Inc., Realty Income Corporation, Starwood Retail
                           Partners LLC, Store Master Funding VIII, LLC, The Macerich
                           Company, and YTC Mall Owner, LLC to (1) Debtors Motion for an
                           Order (I) Authorizing and Approving Semi-Private Sale Of Debtors
                           Assets Free and Clear of All Liens, Claims, Encumbrances, and
                           Other Interests; (II) Authorizing and Approving Assumption and
                           Assignment of Certain Executory Contracts and Unexpired Leases
                           Related Thereto; and (III) Granting Related Relief and (2) Notice of
                           Cure Amounts and Potential Assumption and Assignment of
                           Executory Contracts and Unexpired Leases [Docket No. 491; Filed
                           5/15/2020]

                     FF.   Objection of Evin-Greeley, LLC Debtors Notice of Cure Amounts
                           and Potential Assumption and Assignment of Executory Contracts
                           and Unexpired Leases [Docket No. 492; Filed 5/15/2020]

                     GG.   Objection of Evin-Greeley, LLC Debtors Notice of Cure Amounts
                           and Potential Assumption and Assignment of Executory Contracts
                           and Unexpired Leases [Docket No. 493; Filed 5/15/2020]


PHIL1 8911352v.1
               Case 20-10475-BLS    Doc 520    Filed 05/18/20     Page 8 of 30




                     HH.   Objection of Evin-Greeley, LLC Debtors Notice of Cure Amounts
                           and Potential Assumption and Assignment of Executory Contracts
                           and Unexpired Leases [Docket No. 494; Filed 5/15/2020]

                     II.   Objection of Lion Orland Park, LLC to Debtors' Notice of Cure
                           Amounts and Potential Assumption and Assignment of Executory
                           Contracts and Unexpired Leases [Docket No. 495; Filed 5/15/2020]

                     JJ.   Objection and Reservation of Rights of Stellar Loyalty, Inc. to the
                           Debtors Notice of Cure Amounts and Potential Assumption and
                           Assignment of Executory Contracts and Unexpired Leases [Docket
                           No. 496; Filed 5/15/2020]

                     KK.   Limited Objection of Marine Iron & Ship Building Company d/b/a
                           Marine Iron Properties to Notice of Cure Amounts and Potential
                           Assumption and Assignment of Executory Contracts and Unexpired
                           Leases [Docket No. 498; Filed 5/15/2020]

                     LL.   Limited Objection of CBL & Associates Management, Inc to
                           Debtors' Notice of Cure Amounts and Potential Assumption and
                           Assignment of Executory Contracts and Unexpired Leases [Docket
                           No. 501; Filed 5/15/2020]

                     MM. Limited Objection of 518 Laurel, L.L.C.; Arizona, L.L.C.;
                         Beautiful, L.L.C.; Dulcet, L.L.C.; Lagomorph, L.L.C; and Zymotic,
                         L.L.C. to Notice of Cure Amounts and Potential Assumption and
                         Assignment of Executory Contracts and Unexpired Leases [Docket
                         No. 505; Filed 5/18/2020]

                     NN.   Limited Objection and Reservation of Rights of Hjorting Family
                           Trust to Debtors' Motion for an Order (I) Authorizing and
                           Approving Semi-Private Sale of Debtors' Assets Free and Clear of
                           All Liens, Claims, Encumbrances, and Other Interests; (II)
                           Authorizing and Approving Assumption and Assignment of Certain
                           Executory Contracts and Unexpired Leases Related Thereto; and
                           (III) Granting Related Relief Leases [Docket No. 506; Filed
                           5/18/2020]

                     OO.   Limited Objection and Reservation of Rights of Weingarten
                           Sheridan LLC to Debtors' Motion for an Order (I) Authorizing and
                           Approving Semi-Private Sale of Debtors' Assets Free and Clear of
                           All Liens, Claims, Encumbrances, and Other Interests; (II)
                           Authorizing and Approving Assumption and Assignment of Certain
                           Executory Contracts and Unexpired Leases Related Thereto; and
                           (III) Granting Related Relief [Docket No. 507; Filed 5/18/2020]



PHIL1 8911352v.1
               Case 20-10475-BLS            Doc 520      Filed 05/18/20     Page 9 of 30




                             PP.   Reservation of Rights of The Official Committee of Unsecured
                                   Creditors to the Debtors' Motion for an Order (I) Authorizing and
                                   Approving Semi-Private Sale of Debtors' Assets Free and Clear of
                                   All Liens, Claims, Encumbrances, and Other Interests; (II)
                                   Authorizing and Approving Assumption and Assignment of Certain
                                   Executory Contracts and Unexpired Leases Related Thereto; and
                                   (III) Granting Related Relief [Docket No. 508; Filed 5/18/2020]

                             QQ.   Objection of 1 King LLC and CHW, LLC to Debtors' (1) Notice of
                                   Cure Amounts and Potential Assumption and Assignment of
                                   Executory Contracts and Unexpired Leases and (2) Motion for
                                   Order (I) Authorizing and Approving Semi-Private Sale of Debtors
                                   Assets Free and Clean of All Liens, Claims, Encumbrances, and
                                   other Interest; (II) Authorizing and Approving Assumption and
                                   Assignment of Certain Executory Contracts and Unexpired Lease
                                   Related Thereto; and (III) Granting Related Relief [Docket No. 509;
                                   Filed 5/18/2020]

                             RR.   Limited Objection and Reservation of Rights of Simon Property
                                   Group, Inc. to the (I) Debtors Notice of Cure Amounts and Potential
                                   Assumption and Assignment of Executory Contracts or Unexpired
                                   Leases and (II) Proposed Sale of Debtors Assets [Docket No. 510;
                                   Filed 5/18/2020]

                             SS.   Objection of 240 Conference Associates, LLC to Notice of Cure
                                   Amounts and Potential Assumption and Assignment of Executory
                                   Contracts and Unexpired Lease [Docket No. 512; Filed 5/18/2020]

                             TT.   Amended Objection Limited Objection of Tower Investments-
                                   Tower 111 Broadway to the Notice of Cure Amounts and Potential
                                   Assumption and Assignment of Executory Contracts and Unexpired
                                   Leases [Docket No. 513; Filed 5/18/2020]

                             UU.   Reservation of Rights of Wells Fargo Bank, National Association to
                                   Debtors' Sale Motion and Proposed Final DIP Financing [Docket
                                   No. 514; Filed 5/18/2020]

                   Status:         This matter is going forward. To the extent objections related to cure
                                   amounts are unresolved as of the hearing, the Debtors will
                                   respectfully request to adjourn only such cure disputes that are not
                                   resolved to a subsequent hearing to be set by the Court. Attached
                                   hereto as Exhibit A is a chart reflecting the status of each objection.
                                   By Tuesday, May 19, 2020, at 12:00 p.m. Eastern Time, the Debtors
                                   will file a revised proposed Sale Order addressing the formal and
                                   informal objections the Debtors have received and resolved.




PHIL1 8911352v.1
              Case 20-10475-BLS   Doc 520    Filed 05/18/20    Page 10 of 30




 Dated: May 18, 2020               /s/ Domenic E. Pacitti
 Wilmington, Delaware              KLEHR HARRISON HARVEY BRANZBURG LLP
                                   Domenic E. Pacitti (DE Bar No. 3989)
                                   Michael W. Yurkewicz (DE Bar No. 4165)
                                   919 N. Market Street, Suite 1000
                                   Wilmington, DE 19801
                                   Telephone: (302) 426-1189
                                   Facsimile: (302) 426-9193
                                   -and-
                                   KLEHR HARRISON HARVEY BRANZBURG LLP
                                   Morton R. Branzburg
                                   1835 Market Street, 14th Floor
                                   Philadelphia, PA 19103
                                   Telephone: (215) 569-2700
                                   Facsimile: (215) 568-6603
                                   -and-
                                   KATTEN MUCHIN ROSENMAN LLP
                                   Steven J. Reisman (admitted pro hac vice)
                                   575 Madison Avenue
                                   New York, NY 10022
                                   Telephone: (212) 940-8800
                                   Facsimile: (212) 940-8876
                                   -and-
                                   KATTEN MUCHIN ROSENMAN LLP
                                   Peter A. Siddiqui (admitted pro hac vice)
                                   525 W. Monroe Street
                                   Chicago, IL 60661
                                   Telephone: (312) 902-5200
                                   Facsimile: (312) 902-1061

                                   Attorneys for the Debtors and Debtors in Possession




PHIL1 8911352v.1
              Case 20-10475-BLS   Doc 520   Filed 05/18/20   Page 11 of 30




                                    EXHIBIT A




PHIL1 8911352v.1
              Case 20-10475-BLS      Doc 520    Filed 05/18/20     Page 12 of 30




 Agenda        Docket         Filing       Basis of Objection       Response to Objection
  Item          No.       Party/Parties
    A           354      Certain Texas     Addressing the          Resolved.
                         Taxing            future payment of       The Debtors have included
                         Authorities       outstanding business    the Texas Taxing
                                           property taxes.         Authorities’ requested
                                                                   language with respect to
                                                                   the payment of the
                                                                   outstanding business
                                                                   property taxes.
     B             364   Central Park at   The Debtors’            Unresolved.
                         Highlands         proposed cure           The Debtors continue to
                         Ranch Retail,     amount is alleged to    review their books and
                         LLC               be incorrect.           records to determine the
                                                                   proper cure amount. To
                                                                   the extent that this matter
                                                                   is unresolved at the time of
                                                                   the hearing, the Debtors
                                                                   may request an
                                                                   adjournment solely with
                                                                   respect to the proper cure
                                                                   amount.
     C             365   Gateway           The Debtors’            Unresolved.
                         Washington,       proposed cure           The Debtors continue to
                         Inc.              amount is alleged to    review their books and
                                           be incorrect and lack   records to determine the
                                           of                      proper cure amount. To
                                           adequate assurance.     the extent that this matter
                                                                   is unresolved at the time of
                                                                   the hearing, the Debtors
                                                                   may request an
                                                                   adjournment solely with
                                                                   respect to the proper cure
                                                                   amount.
     D             417   IREIT             The Debtors’            Unresolved.
                         Shreveport        proposed cure           The Debtors continue to
                         Regal Court,      amount is alleged to    review their books and
                         L.L.C.            be incorrect, the       records to determine the
                                           proposed Sale Order     proper cure amount. To
                                           lacks language          the extent that this matter
                                           regarding payment       is unresolved at the time of
                                           of accrued but          the hearing, the Debtors
                                           unbilled costs or       may request an
                                           expenses and            adjournment solely with
                                           indemnification of      respect to the proper cure
                                           landlord.               amount.


PHIL1 8911352v.1
              Case 20-10475-BLS      Doc 520      Filed 05/18/20     Page 13 of 30




 Agenda        Docket        Filing          Basis of Objection       Response to Objection
  Item          No.       Party/Parties
                                                                     The Debtors assert the
                                                                     accrued but unbilled costs
                                                                     or expenses and
                                                                     indemnification issues are
                                                                     resolved by revisions to the
                                                                     proposed Sale Order.
     E             418   Cole LR Troy        The Debtors’            Moot.
                         Ohio, LLC           proposed cure           The Debtors will not be
                                             amount is alleged to    assuming and assigning
                                             be incorrect and lack   this lease.
                                             of
                                             adequate assurance.
     F             419   Flowood MS          The Debtors’            Unresolved.
                         Retail Investors,   proposed cure           The Debtors continue to
                         LP                  amount is alleged to    review their books and
                                             be incorrect.           records to determine the
                                                                     proper cure amount. To
                                                                     the extent that this matter
                                                                     is unresolved at the time of
                                                                     the hearing, the Debtors
                                                                     may request an
                                                                     adjournment solely with
                                                                     respect to the proper cure
                                                                     amount.
     G             437   Robert Davies       The Debtors’            Unresolved.
                         Volk as Trustee     proposed cure           The Debtors continue to
                         for the Robert      amount is alleged to    review their books and
                         Davies Volk         be incorrect.           records to determine the
                         Living Trust                                proper cure amount. To
                         U/T/D August                                the extent that this matter
                         7,                                          is unresolved at the time of
                         1997                                        the hearing, the Debtors
                                                                     may request an
                                                                     adjournment solely with
                                                                     respect to the proper cure
                                                                     amount.
     H             447   FirstBank           The Debtors’            Unresolved.
                                             proposed cure           The Debtors continue to
                                             amount is alleged to    review their books and
                                             be incorrect, the       records to determine the
                                             proposed Sale Order     proper cure amount. To
                                             lacks language          the extent that this matter
                                             regarding payment       is unresolved at the time of
                                             of accrued but          the hearing, the Debtors
                                             unbilled costs or       may request an

PHIL1 8911352v.1
              Case 20-10475-BLS     Doc 520    Filed 05/18/20     Page 14 of 30




 Agenda        Docket        Filing       Basis of Objection       Response to Objection
  Item          No.       Party/Parties
                                          expenses and            adjournment solely with
                                          indemnification of      respect to the proper cure
                                          landlord.               amount.
                                                                  The Debtors assert the
                                                                  accrued but unbilled costs
                                                                  or expenses and
                                                                  indemnification issues are
                                                                  resolved by revisions to the
                                                                  proposed Sale Order.
     I             450   IRC Stone        The Debtors’            Unresolved.
                         Creek, L.L.C.    proposed cure           The Debtors continue to
                                          amount is alleged to    review their books and
                                          be incorrect, the       records to determine the
                                          proposed Sale Order     proper cure amount. To
                                          lacks language          the extent that this matter
                                          regarding payment       is unresolved at the time of
                                          of accrued but          the hearing, the Debtors
                                          unbilled costs or       may request an
                                          expenses and            adjournment solely with
                                          indemnification of      respect to the proper cure
                                          landlord.               amount.
                                                                  The Debtors assert the
                                                                  accrued but unbilled costs
                                                                  or expenses and
                                                                  indemnification issues are
                                                                  resolved by revisions to the
                                                                  proposed Sale Order.
     J             454   Cigna Health     The Debtors have        Unresolved.
                         and Life         not identified a        The Debtors and Cigna are
                         Insurance        contract that can be    in discussions regarding
                         Company          assumed and             the issues identified in the
                                          assigned, notice of     objection and the Debtors
                                          assumption and          hope to include language in
                                          assignment is           the Proposed Sale Order
                                          insufficient, and       that resolves the objection.
                                          even if an assumable
                                          contract was
                                          identified, cure
                                          cannot be accurately
                                          calculated until the
                                          effective date of the
                                          sale.
     K             455   Colorado Plaza   The Debtors’            Unresolved.
                         on Union LLC     proposed cure           The Debtors continue to
                                                                  review their books and

PHIL1 8911352v.1
              Case 20-10475-BLS       Doc 520   Filed 05/18/20     Page 15 of 30




 Agenda        Docket        Filing        Basis of Objection       Response to Objection
  Item          No.       Party/Parties
                                           amount is alleged to    records to determine the
                                           be incorrect and lack   proper cure amount. To
                                           of                      the extent that this matter
                                           adequate assurance.     is unresolved at the time of
                                                                   the hearing, the Debtors
                                                                   may request an
                                                                   adjournment solely with
                                                                   respect to the proper cure
                                                                   amount.
     L             458   Xentury City      The Debtors have        Unresolved.
                         Development       not provided
                         Company, L.C.     adequate assurance
                                           of future
                                           performance.
    M              461   Hazem Ouf         The Sale Order          Resolved.
                                           should ensure that      The Debtors will add
                                           all of Mr. Ouf’s        language to the Sale Order.
                                           rights, arguments,
                                           defenses, and
                                           Counterclaims are
                                           preserved.
     N             464   James Lebs        The Sale Order          Resolved.
                                           should ensure that      The Debtors will add
                                           all of Mr. Lebs’        language to the Sale Order.
                                           rights, arguments,
                                           defenses, and
                                           Counterclaims are
                                           preserved.
     O             465   Broad Street      The Debtors’            Unresolved.
                         Land Company,     proposed cure           The Debtors continue to
                         LLC               amount is alleged to    review their books and
                                           be incorrect.           records to determine the
                                                                   proper cure amount. To
                                                                   the extent that this matter
                                                                   is unresolved at the time of
                                                                   the hearing, the Debtors
                                                                   may request an
                                                                   adjournment solely with
                                                                   respect to the proper cure
                                                                   amount.
     P             466   Cole LR           The Debtors’            Unresolved.
                         Florence AL       proposed cure           The Debtors continue to
                         DST, Cole LR      amount is alleged to    review their books and
                         Tuscaloosa AL     be incorrect, the       records to determine the
                         DST, CNL Net      proposed Sale Order     proper cure amount. To

PHIL1 8911352v.1
              Case 20-10475-BLS      Doc 520     Filed 05/18/20    Page 16 of 30




 Agenda        Docket        Filing         Basis of Objection      Response to Objection
  Item          No.       Party/Parties
                         Lease Funding     lacks language          the extent that this matter
                         2003, LLC, and    regarding payment       is unresolved at the time of
                         ARC               of accrued but          the hearing, the Debtors
                         CAFEUSA001,       unbilled costs or       may request an
                         LLC               expenses and            adjournment solely with
                                           indemnification of      respect to the proper cure
                                           landlord, and lack of   amount.
                                           adequate assurance.     The Debtors assert the
                                                                   accrued but unbilled costs
                                                                   or expenses and
                                                                   indemnification issues are
                                                                   resolved by revisions to the
                                                                   proposed Sale Order.
     Q             469   Tower 111         The Debtors’            Unresolved.
                         Broadway, LLC     proposed cure           The Debtors continue to
    and                                    amount is alleged to    review their books and
                                           be incorrect, the       records to determine the
    TT                                     proposed Sale Order     proper cure amount. To
                                           lacks language          the extent that this matter
                                           regarding               is unresolved at the time of
                                           indemnification of      the hearing, the Debtors
                                           landlord.               may request an
                                                                   adjournment solely with
                                                                   respect to the proper cure
                                                                   amount.
                                                                   The Debtors assert the
                                                                   indemnification issues are
                                                                   resolved by revisions to the
                                                                   proposed Sale Order.
     R             470   Blazon, Ltd.      The Debtors’            Unresolved.
                                           proposed cure           The Debtors continue to
                                           amount is alleged to    review their books and
                                           be incorrect.           records to determine the
                                                                   proper cure amount. To
                                                                   the extent that this matter
                                                                   is unresolved at the time of
                                                                   the hearing, the Debtors
                                                                   may request an
                                                                   adjournment solely with
                                                                   respect to the proper cure
                                                                   amount.
     S             471   Chick-fil-A, Inc. The Debtors have        Moot.
                                           not identified a        The Debtors will not be
                                           contract that can be    assuming and assigning
                                                                   this lease.

PHIL1 8911352v.1
              Case 20-10475-BLS        Doc 520   Filed 05/18/20      Page 17 of 30




 Agenda        Docket        Filing         Basis of Objection        Response to Objection
  Item          No.       Party/Parties
                                            assumed and
                                            assigned.
     T             474   NTS Bluegrass      The Debtors’             Unresolved.
                         Commonwealth       proposed cure            The Debtors continue to
                         Park               amount is alleged to     review their books and
                                            be incorrect and lack    records to determine the
                                            of                       proper cure amount. To
                                            adequate assurance.      the extent that this matter
                                                                     is unresolved at the time of
                                                                     the hearing, the Debtors
                                                                     may request an
                                                                     adjournment solely with
                                                                     respect to the proper cure
                                                                     amount.
     U             475   OCI RE Cool        The Debtors’             Unresolved.
                         Springs            proposed cure            The Debtors continue to
                         Partners, LLC      amount is alleged to     review their books and
                                            be incorrect and lack    records to determine the
                                            of                       proper cure amount. To
                                            adequate assurance.      the extent that this matter
                                                                     is unresolved at the time of
                                                                     the hearing, the Debtors
                                                                     may request an
                                                                     adjournment solely with
                                                                     respect to the proper cure
                                                                     amount.
     V             477   Ecolab Inc.        The Debtors’             Unresolved.
                                            proposed cure            The Debtors continue to
                                            amount is alleged to     review their books and
                                            be incorrect and Sale    records to determine the
                                            Order needs to           proper cure amount. To
                                            provide protects of      the extent that this matter
                                            Ecolab’s ownership       is unresolved at the time of
                                            interest in the leased   the hearing, the Debtors
                                            property.                may request an
                                                                     adjournment solely with
                                                                     respect to the proper cure
                                                                     amount.
    W              478   Crackerneck        The Debtors’             Unresolved.
                         West Retail        proposed cure            The Debtors continue to
                         LLC                amount is alleged to     review their books and
                                            be incorrect.            records to determine the
                                                                     proper cure amount. To
                                                                     the extent that this matter
                                                                     is unresolved at the time of

PHIL1 8911352v.1
              Case 20-10475-BLS         Doc 520   Filed 05/18/20    Page 18 of 30




 Agenda        Docket        Filing          Basis of Objection      Response to Objection
  Item          No.       Party/Parties
                                                                    the hearing, the Debtors
                                                                    may request an
                                                                    adjournment solely with
                                                                    respect to the proper cure
                                                                    amount.
     X             481   1801 West           The Debtors have       Moot.
                         Parmer Lane,        not identified a       The Debtors will not be
                         LLC                 contract that can be   assuming and assigning
                                             assumed and            this lease.
                                             assigned.
     Y             482   Brookfield          The Debtors’           Unresolved.
                         Property REIT       proposed cure          The Debtors continue to
                         Inc., National      amount is alleged to   review their books and
                         Retail              be incorrect, the      records to determine the
                         Properties, LP,     proposed Sale Order    proper cure amount. To
                         Regency             lacks language         the extent that this matter
                         Centers             regarding payment      is unresolved at the time of
                         LP, and Site        of accrued but         the hearing, the Debtors
                         Centers Corp.       unbilled costs or      may request an
                                             expenses and           adjournment solely with
                                             indemnification of     respect to the proper cure
                                             landlord, lack of      amount.
                                             adequate assurance,    The Debtors assert the
                                             and the landlords      accrued but unbilled costs
                                             demand security for    or expenses and
                                             performance.           indemnification issues are
                                                                    resolved by revisions to the
                                                                    proposed Sale Order.
     Z             483   Miller Land         The Debtors’           Unresolved.
                         Partnership,        proposed cure          The Debtors continue to
                         L.P.                amount is alleged to   review their books and
                                             be incorrect.          records to determine the
                                                                    proper cure amount. To
                                                                    the extent that this matter
                                                                    is unresolved at the time of
                                                                    the hearing, the Debtors
                                                                    may request an
                                                                    adjournment solely with
                                                                    respect to the proper cure
                                                                    amount.
    AA             486   Mayhill             The Debtors have       Moot.
                         Partners, LP        not identified a       The Debtors will not be
                                             contract that can be   assuming and assigning
                                             assumed and            this lease.
                                             assigned, and the

PHIL1 8911352v.1
              Case 20-10475-BLS   Doc 520    Filed 05/18/20    Page 19 of 30




 Agenda        Docket      Filing       Basis of Objection      Response to Objection
  Item          No.     Party/Parties
                                        proposed cure
                                        amount is alleged to
                                        be incorrect.




PHIL1 8911352v.1
              Case 20-10475-BLS    Doc 520     Filed 05/18/20    Page 20 of 30




 Agenda        Docket         Filing      Basis of Objection      Response to Objection
  Item          No.       Party/Parties
   BB           487     ACE American      The Debtors must      Resolved.
                        Insurance         assume and assign     The Debtors will add
                        Company, ACE      and assign the        language to the Sale Order.
                        Fire              insurance policies as
                        Underwriters      a whole because
                        Insurance         they are integrated
                        Company,          contracts, previous
                        Indemnity         Orders of the court
                        Insurance         require the
                        Company of        objectors’ consent,
                        North America,    which the Debtors
                        Illinois Union    do not have, the
                        Insurance         insurance companies
                        Company,          should not have to
                        Westchester       adjudicate disputes
                        Surplus Lines     between the Debtors
                        Insurance         and the purchaser as
                        Company,          to coverage, and lack
                        Westchester       of adequate
                        Fire Insurance    assurance.
                        Company, Agri
                        General
                        Insurance
                        Company,
                        Combined
                        Insurance
                        Company of
                        America,
                        Federal
                        Insurance
                        Company, and
                        Chubb Custom
                        Insurance
                        Company




PHIL1 8911352v.1
              Case 20-10475-BLS     Doc 520    Filed 05/18/20     Page 21 of 30




 Agenda        Docket          Filing      Basis of Objection      Response to Objection
  Item          No.       Party/Parties
   CC           488      THF-D            The Debtors’            Unresolved.
                         Charleston       proposed cure           The Debtors continue to
                         Development,     amount is alleged to    review their books and
                         LLC, THF         be incorrect, the       records to determine the
                         Prairie Center   proposed Sale Order     proper cure amount. To
                         Retail, One,     lacks language          the extent that this matter
                         LLC and          regarding payment       is unresolved at the time of
                         Seayco-THF       of accrued but          the hearing, the Debtors
                         Conway           unbilled costs or       may request an
                         Development,     expenses,               adjournment solely with
                         LLC              indemnification of      respect to the proper cure
                                          landlord, the           amount.
                                          proposed sale may       The Debtors assert the
                                          disrupt tenant mix at   accrued but unbilled costs
                                          the shopping center,    or expenses and
                                          and lack of adequate    indemnification issues are
                                          assurance.              resolved by revisions to the
                                                                  proposed Sale Order.
    DD             489   WestCol Center, The Debtors’             Unresolved.
                         LLC             proposed cure            The Debtors continue to
                                         amount is alleged to     review their books and
                                         be incorrect.            records to determine the
                                                                  proper cure amount. To
                                                                  the extent that this matter
                                                                  is unresolved at the time of
                                                                  the hearing, the Debtors
                                                                  may request an
                                                                  adjournment solely with
                                                                  respect to the proper cure
                                                                  amount.




PHIL1 8911352v.1
              Case 20-10475-BLS    Doc 520     Filed 05/18/20    Page 22 of 30




 Agenda        Docket         Filing      Basis of Objection      Response to Objection
  Item          No.      Party/Parties
   EE           491     Brixmor           The Debtors’           Unresolved.
                        Operating         proposed cure          The Debtors continue to
                        Partnership LP,   amount is alleged to   review their books and
                        Federal Realty    be incorrect, the      records to determine the
                        Investment        proposed Sale Order    proper cure amount. To
                        Trust, G&I VI     lacks language         the extent that this matter
                        Promenade,        regarding payment      is unresolved at the time of
                        LLC,              of accrued but         the hearing, the Debtors
                        Independence      unbilled costs or      may request an
                        Plaza             expenses,              adjournment solely with
                        Investment        indemnification of     respect to the proper cure
                        Group, Inc.,      landlord, lack of      amount.
                        PGIM Real         adequate assurance,    The Debtors assert the
                        Estate,           and the landlords      accrued but unbilled costs
                        Primestor         demand security for    or expenses and
                        Development,      performance.           indemnification issues are
                        Inc., Realty                             resolved by revisions to the
                        Income                                   proposed Sale Order.
                        Corporation,
                        Starwood Retail
                        Partners LLC,
                        STORE Master
                        Funding VIII,
                        LLC, The
                        Macerich
                        Company, and
                        YTC Mall
                        Owner, LLC




PHIL1 8911352v.1
              Case 20-10475-BLS        Doc 520   Filed 05/18/20     Page 23 of 30




 Agenda        Docket         Filing        Basis of Objection       Response to Objection
  Item          No.       Party/Parties
   FF           492      Evin-Greeley,      The Debtors’            Unresolved.
                         LLC                proposed cure           The Debtors continue to
                                            amount is alleged to    review their books and
                                            be incorrect, the       records to determine the
                                            proposed Sale Order     proper cure amount. To
                                            lacks language          the extent that this matter
                                            regarding payment       is unresolved at the time of
                                            of accrued but          the hearing, the Debtors
                                            unbilled costs or       may request an
                                            expenses,               adjournment solely with
                                            indemnification of      respect to the proper cure
                                            landlord, and lack of   amount.
                                            adequate assurance.     The Debtors assert the
                                                                    accrued but unbilled costs
                                                                    or expenses and
                                                                    indemnification issues are
                                                                    resolved by revisions to the
                                                                    proposed Sale Order.
    GG             493   Evin-Grand         The Debtors’            Unresolved.
                         Junction, LLC      proposed cure           The Debtors continue to
                                            amount is alleged to    review their books and
                                            be incorrect, the       records to determine the
                                            proposed Sale Order     proper cure amount. To
                                            lacks language          the extent that this matter
                                            regarding payment       is unresolved at the time of
                                            of accrued but          the hearing, the Debtors
                                            unbilled costs or       may request an
                                            expenses,               adjournment solely with
                                            indemnification of      respect to the proper cure
                                            landlord, and lack of   amount.
                                            adequate assurance.     The Debtors assert the
                                                                    accrued but unbilled costs
                                                                    or expenses and
                                                                    indemnification issues are
                                                                    resolved by revisions to the
                                                                    proposed Sale Order.
    HH             494   Evin-              The Debtors’            Unresolved.
                         Broomfield,        proposed cure           The Debtors continue to
                         LLC                amount is alleged to    review their books and
                                            be incorrect, the       records to determine the
                                            proposed Sale Order     proper cure amount. To
                                            lacks language          the extent that this matter
                                            regarding payment       is unresolved at the time of
                                            of accrued but          the hearing, the Debtors
                                            unbilled costs or       may request an

PHIL1 8911352v.1
              Case 20-10475-BLS      Doc 520     Filed 05/18/20     Page 24 of 30




 Agenda        Docket        Filing         Basis of Objection       Response to Objection
  Item          No.       Party/Parties
                                            expenses,               adjournment solely with
                                            indemnification of      respect to the proper cure
                                            landlord, and lack of   amount.
                                            adequate assurance.     The Debtors assert the
                                                                    accrued but unbilled costs
                                                                    or expenses and
                                                                    indemnification issues are
                                                                    resolved by revisions to the
                                                                    proposed Sale Order.
     II            495   Lion Orland        The Debtors’            Unresolved.
                         Park, LLC          proposed cure           The Debtors continue to
                                            amount is alleged to    review their books and
                                            be incorrect, the       records to determine the
                                            proposed Sale Order     proper cure amount. To
                                            lacks language          the extent that this matter
                                            regarding payment       is unresolved at the time of
                                            of accrued but          the hearing, the Debtors
                                            unbilled costs or       may request an
                                            expenses and            adjournment solely with
                                            indemnification of      respect to the proper cure
                                            landlord.               amount.
                                                                    The Debtors assert the
                                                                    accrued but unbilled costs
                                                                    or expenses and
                                                                    indemnification issues are
                                                                    resolved by revisions to the
                                                                    proposed Sale Order.
     JJ            496   Stellar Loyalty,   The Debtors’            Unresolved.
                         Inc.               proposed cure           The Debtors continue to
                                            amount is alleged to    review their books and
                                            be incorrect.           records to determine the
                                                                    proper cure amount. To
                                                                    the extent that this matter
                                                                    is unresolved at the time of
                                                                    the hearing, the Debtors
                                                                    may request an
                                                                    adjournment solely with
                                                                    respect to the proper cure
                                                                    amount.




PHIL1 8911352v.1
              Case 20-10475-BLS    Doc 520    Filed 05/18/20    Page 25 of 30




 Agenda        Docket        Filing      Basis of Objection      Response to Objection
  Item          No.      Party/Parties
   KK           498     Marine Iron &    The Debtors’           Unresolved.
                        Ship Building    proposed cure          The Debtors continue to
                        Company d/b/a    amount is alleged to   review their books and
                        Marine Iron      be incorrect, the      records to determine the
                        Properties       proposed Sale Order    proper cure amount. To
                                         lacks language         the extent that this matter
                                         regarding payment      is unresolved at the time of
                                         of accrued but         the hearing, the Debtors
                                         unbilled costs or      may request an
                                         expenses, and lack     adjournment solely with
                                         of adequate            respect to the proper cure
                                         assurance.             amount.
                                                                The Debtors believe the
                                                                accrued but unbilled costs
                                                                or expenses is resolved by
                                                                revisions to the proposed
                                                                Sale Order and will keep
                                                                the Court apprised of any
                                                                developments.




PHIL1 8911352v.1
              Case 20-10475-BLS     Doc 520      Filed 05/18/20     Page 26 of 30




 Agenda        Docket         Filing        Basis of Objection       Response to Objection
  Item          No.       Party/Parties
   LL           501      CBL &              The Debtors’            Unresolved.
                         Associates         proposed cure           The Debtors continue to
                         Management,        amount is alleged to    review their books and
                         Inc.               be incorrect.           records to determine the
                                                                    proper cure amount. To
                                                                    the extent that this matter
                                                                    is unresolved at the time of
                                                                    the hearing, the Debtors
                                                                    may request an
                                                                    adjournment solely with
                                                                    respect to the proper cure
                                                                    amount.
   MM              505   518 Laurel,        The Debtors’            Unresolved.
                         L.L.C., Arizona,   proposed cure           The Debtors continue to
                         L.L.C.,            amount is alleged to    review their books and
                         Beautiful,         be incorrect, the       records to determine the
                         L.L.C., Dulcet,    proposed Sale Order     proper cure amount. To
                         L.L.C.,            lacks language          the extent that this matter
                         Lagomorph,         regarding payment       is unresolved at the time of
                         L.L.C., and        of accrued but          the hearing, the Debtors
                         Zymotic, L.L.C.    unbilled costs or       may request an
                                            expenses,               adjournment solely with
                                            indemnification of      respect to the proper cure
                                            landlord, and lack of   amount.
                                            adequate assurance.     The Debtors assert the
                                                                    accrued but unbilled costs
                                                                    or expenses and
                                                                    indemnification issues are
                                                                    resolved by revisions to the
                                                                    proposed Sale Order.




PHIL1 8911352v.1
              Case 20-10475-BLS     Doc 520     Filed 05/18/20     Page 27 of 30




 Agenda        Docket         Filing       Basis of Objection       Response to Objection
  Item          No.       Party/Parties
   NN           506      Hjorting Family   The Debtors’            Unresolved.
                         Trust             proposed cure           The Debtors continue to
                                           amount is alleged to    review their books and
                                           be incorrect, the       records to determine the
                                           proposed Sale Order     proper cure amount. To
                                           lacks language          the extent that this matter
                                           regarding payment       is unresolved at the time of
                                           of accrued but          the hearing, the Debtors
                                           unbilled costs or       may request an
                                           expenses,               adjournment solely with
                                           indemnification of      respect to the proper cure
                                           landlord, and lack of   amount.
                                           adequate assurance.     The Debtors assert the
                                                                   accrued but unbilled costs
                                                                   or expenses and
                                                                   indemnification issues are
                                                                   resolved by revisions to the
                                                                   proposed Sale Order.
    OO       Weingarten The Debtors’       Unresolved.             The Debtors’ proposed
              Sheridan proposed cure       The Debtors             cure
                LLC     amount is          continue to review      amount is alleged to be
                        alleged to be      their books and         incorrect, the proposed
                        incorrect, the     records to determine    Sale Order lacks language
                        proposed Sale      the proper cure         regarding payment of
                        Order lacks        amount. To the          accrued but unbilled costs
                        language           extent that this        or expenses,
                        regarding          matter is unresolved    indemnification of
                        payment of         at the time of the      landlord, and lack of
                        accrued but        hearing, the Debtors    adequate assurance.
                        unbilled costs     may request an
                        or expenses,       adjournment solely
                        indemnification    with respect to the
                        of landlord, and   proper cure amount.
                        lack of adequate   The Debtors assert
                        assurance.         the accrued but
                                           unbilled costs or
                                           expenses and
                                           indemnification
                                           issues are resolved
                                           by revisions to the
                                           proposed Sale Order.




PHIL1 8911352v.1
              Case 20-10475-BLS     Doc 520    Filed 05/18/20      Page 28 of 30




 Agenda        Docket         Filing      Basis of Objection        Response to Objection
  Item          No.       Party/Parties
   PP           508      Official         The Official             Unresolved.
                         Committee of     Committee of             The Debtors continue their
                         Unsecured        Unsecured Creditors      discussions with the
                         Creditors        reserves all rights to   Committee and anticipate
                                          object to the sale       resolving all objections
                                          pending the              prior the hearing.
                                          documentation of a
                                          global resolution of
                                          the issues in these
                                          cases.
    QQ             509   1 King LLC and   The Debtors’             Unresolved.
                         CHW, LLC         proposed cure            The Debtors continue to
                                          amount is alleged to     review their books and
                                          be incorrect, the        records to determine the
                                          proposed Sale Order      proper cure amount. To
                                          lacks language           the extent that this matter
                                          regarding payment        is unresolved at the time of
                                          of accrued but           the hearing, the Debtors
                                          unbilled costs or        may request an
                                          expenses, failure to     adjournment solely with
                                          maintain the             respect to the proper cure
                                          premises,                amount.
                                          indemnification of       The Debtors assert the
                                          landlord, and lack of    accrued but unbilled costs
                                          adequate assurance.      or expenses and
                                                                   indemnification issues are
                                                                   resolved by revisions to the
                                                                   proposed Sale Order.




PHIL1 8911352v.1
              Case 20-10475-BLS    Doc 520     Filed 05/18/20     Page 29 of 30




 Agenda        Docket        Filing       Basis of Objection       Response to Objection
  Item          No.       Party/Parties
   RR           510      Simon Property   The Debtors’            Unresolved.
                         Group, Inc.      proposed cure           The Debtors continue to
                                          amount is alleged to    review their books and
                                          be incorrect, the       records to determine the
                                          proposed Sale Order     proper cure amount. To
                                          lacks language          the extent that this matter
                                          regarding payment       is unresolved at the time of
                                          of accrued but          the hearing, the Debtors
                                          unbilled costs or       may request an
                                          expenses,               adjournment solely with
                                          indemnification of      respect to the proper cure
                                          landlord, and lack of   amount.
                                          adequate assurance.     The Debtors assert the
                                                                  accrued but unbilled costs
                                                                  or expenses and
                                                                  indemnification issues are
                                                                  resolved by revisions to the
                                                                  proposed Sale Order.
    SS             512   240 Conference   The Debtors’            Unresolved.
                         Associate, LLC   proposed cure           The Debtors continue to
                                          amount is alleged to    review their books and
                                          be incorrect, the       records to determine the
                                          proposed Sale Order     proper cure amount. To
                                          lacks language          the extent that this matter
                                          regarding payment       is unresolved at the time of
                                          of accrued but          the hearing, the Debtors
                                          unbilled costs or       may request an
                                          expenses and            adjournment solely with
                                          indemnification of      respect to the proper cure
                                          landlord.               amount.
                                                                  The Debtors assert the
                                                                  accrued but unbilled costs
                                                                  or expenses and
                                                                  indemnification issues are
                                                                  resolved by revisions to the
                                                                  proposed Sale Order.




PHIL1 8911352v.1
              Case 20-10475-BLS     Doc 520    Filed 05/18/20    Page 30 of 30




 Agenda        Docket        Filing       Basis of Objection      Response to Objection
  Item          No.       Party/Parties
   TT           513      Tower 111        The Debtors’           Unresolved.
                         Broadway, LLC    proposed cure          The Debtors continue to
    and                                   amount is alleged to   review their books and
                                          be incorrect, the      records to determine the
     Q                                    proposed Sale Order    proper cure amount. To
                                          lacks language         the extent that this matter
                                          regarding              is unresolved at the time of
                                          indemnification of     the hearing, the Debtors
                                          landlord.              may request an
                                                                 adjournment solely with
                                                                 respect to the proper cure
                                                                 amount.
                                                                 The Debtors assert the
                                                                 indemnification issues are
                                                                 resolved by revisions to the
                                                                 proposed Sale Order.
    UU             514   Wells Fargo      Reservation of         Unresolved.
                         Bank, National   rights.                The Debtors continue their
                         Association                             discussions with the Wells
                                                                 Fargo and anticipate
                                                                 resolving all objections
                                                                 prior the hearing.




PHIL1 8911352v.1
